UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 20-F [_] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR [_] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: Not applicable Commission file number 001-13944 NORDIC AMERICAN TANKER SHIPPING LIMITED (Exact name of Registrant as specified in its charter) (Translation of Registrant's name into English) BERMUDA (Jurisdiction of incorporation or organization) LOM Building 27 Reid Street Hamilton HM 11 Bermuda (Address of principal executive offices) Herbjørn Hansson, Chairman, President, and Chief Executive Officer, Tel No. 1 (441) 292-7202, LOM Building, 27 Reid Street, Hamilton HM 11, Bermuda (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person Securities registered or to be registered pursuant to Section 12(b) of the Act: Common Stock, $0.01 par value Series A Participating Preferred Stock Title of class New York Stock Exchange Name of exchange on which registered Securities registered or to be registered pursuant to Section 12(g) of the Act:None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: As of December 31, 2009, there were 42,204,904 shares outstanding of the Registrant's common stock, $0.01 par value per share. Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [X] Yes [_] No If this report is an annual report or transition report, indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. [_] Yes [X] No Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [_] No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during this preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) [_] Yes [_] No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See the definitions of "accelerated filer" and "large accelerated filer"in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[X] Accelerated filer[_] Non-accelerated filer (Do not check if a smaller reporting company)[_] Indicate by check mark which basis of accounting the Registrant has used to prepare the financial statements included in this filing: [X]U.S. GAAP [_]International Financial Reporting Standards as issued by the International Accounting Standards Board [_]Other If "Other" has been checked in response to the previous question, indicate by check mark which financial statement item the Registrant has elected to follow. [_]Item 17 [_]Item 18 If this is an annual report, indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [_] Yes [X] No CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Certain matters discussed herein may constitute forward-looking statements. The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. The Company desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation. The words "believe," "anticipate," "intend," "estimate," "forecast," "project," "plan," "potential," "may," "should," "expect," "pending" and similar expressions identify forward-looking statements. The forward-looking statements are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, our management's examination of historical operating trends, data contained in our records and other data available from third parties. Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. We undertake no obligation to update any forward-looking statement, whether as a result of new information, future events or otherwise. Important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including fluctuations in charter rates and vessel values, changes in demand in the tanker market, as a result of changes in OPEC's petroleum production levels and world -wide oil consumption and storage, changes in our operating expenses, including bunker prices, drydocking and insurance costs, the market for our vessels, availability of financing and refinancing, changes in governmental rules and regulations or actions taken by regulatory authorities, potential liability from pending or future litigation, general domestic and international political conditions, potential disruption of shipping routes due to accidents or political events, vessels breakdowns and instances of off-hires and other important factors described from time to time in the reports filed by the Company with the Securities and Exchange Commission. Please note in this annual report, "we", "us", "our", and the "Company", all refer to Nordic American Tanker Shipping Limited. TABLE OF CONTENTS Page CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS IV ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 3 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 3 ITEM 3. KEY INFORMATION 3 A. Selected Financial Data 3 B. Capitalization And Indebtedness 5 C. Reasons For The Offer And Use Of Proceeds 5 D. Risk Factors 5 ITEM 4. INFORMATION ON THE COMPANY 19 A. History And Development Of The Company 19 B. Business Overview 20 C. ORGANIZATIONAL STRUCTURE 32 D. PROPERTY, PLANT AND EQUIPMENT 32 ITEM 4A. UNRESOLVED STAFF COMMENTS 32 ITEM 5 OPERATING AND FINANCIAL REVIEW AND PROSPECTS 33 A. Operating Results 33 B. Liquidity and Capital Resources 35 C. Research and Development, Patents and Licenses, Etc. 36 D. Trend Information 36 E. Off Balance Sheet Arrangements 37 F. TABULAR Disclosure Of Contractual Obligations 37 ITEM 6 DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 39 A. Directors And Senior Management 39 B. Compensation 42 C. Board Practices 43 D. Employees 44 E. Share Ownership 44 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 44 A. Major Shareholders 44 B. Related Party Transactions 44 C. Interests Of Experts And Counsel 45 ITEM 8. FINANCIAL INFORMATION 45 A. Consolidated Statements And Other Financial Information 45 B. Significant Changes 45 ITEM 9. THE OFFER AND LISTING 46 ITEM 10. ADDITIONAL INFORMATION 46 A. Share Capital 46 B. Memorandum And Articles Of Association 47 C. Material Contracts 48 D. Exchange Controls 49 E. Taxation 49 F. Dividends And Paying Agents 57 G. Statement By Experts 57 H. Documents On Display 57 I. Subsidiary Information 57 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 57 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 58 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 58 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 58 ITEM 15. CONTROLS AND PROCEDURES 58 A. Disclosure Controls And Procedures. 58 B. Management's annual report on internal control over financial reporting. 59 C. Attestation report of the registered public accounting firm. 59 D. Changes in internal control over financial reporting. 59 ITEM 16. RESERVED. 59 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 59 ITEM 16B. CODE OF ETHICS. 59 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES. 59 A. Audit Fees 60 B. Audit-Related Fees (1) 60 C. Tax Fees 60 D. All Other Fees 60 E. Audit Committee's Pre-Approval Policies and Procedures 60 F. Not applicable. 60 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 60 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PERSONS. 60 ITEM 16G. CORPORATE GOVERNANCE 60 ITEM 17. FINANCIAL STATEMENTS 61 ITEM 18. FINANCIAL STATEMENTS 61 ITEM 19. EXHIBITS 61 1 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable ITEM 3. KEY INFORMATION A. SELECTED FINANCIAL DATA The following historical financial information should be read in conjunction with our audited financial statements and related notes all of which are included elsewhere in this document and "Operating and Financial Review and Prospects".
